  Case 1:19-cv-02595-TWP-DLP Document 34 Filed 09/27/19 Page 1 of 2 PageID #: 220




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

JAMES D. DISHMAN,                              )
                                               )
                          Plaintiff,           )
                                               )
                     v.                        )      No. 1:19-cv-02595-TWP-DLP
                                               )
EQUIFAX INFORMATION SERVICES, LLC,             )
TRANS UNION, LLC,                              )
KEYBRIDGE MEDICAL REVENUE CARE,                )
STAR FINANCIAL BANK,                           )
                                               )
                          Defendants.          )



                           Order Regarding Discovery Disputes

         Under Fed. R. Civ. P. 37(a)(1) and S.D. Ind. L.R. 37-1(a), counsel must confer

   in good faith to resolve a discovery dispute before involving the court in the dispute.

   If counsel have exhausted those efforts without resolving the dispute they must seek

   a discovery conference with the magistrate judge before the filing of a formal motion

   to compel or contested motion for protective order in the manner set forth below:

         a)     Discovery disputes generally. Except in the circumstances covered by

   (b) and (c) below, counsel must (1) jointly or unilaterally file a motion for a discovery

   conference, setting forth very briefly and without argument the nature of the dispute

   or (2) jointly contact the magistrate judge’s chambers to request a conference. If the

   latter, the court staff may direct counsel to provide a brief description of the dispute.

   Counsel must not unilaterally contact the magistrate judge’s chambers regarding a

   discovery dispute absent compelling circumstances.
  Case 1:19-cv-02595-TWP-DLP Document 34 Filed 09/27/19 Page 2 of 2 PageID #: 221




         b)       Disputes involving the failure to make any timely response whatsoever

  to a written discovery request. In this circumstance, the requesting party must still

  comply with the requirements of Fed. R. Civ. P. 37(a)(1) and S.D. Ind. L,R. 37-1(a) to

  confer in good faith to resolve the matter, but counsel for the requesting party is not

  required to seek a discovery conference with the magistrate judge before filing a

  motion to compel.

         c)       Disputes involving an objection raised during a deposition that

  threatens to prevent the completion of the deposition. Counsel must telephone the

  magistrate judge’s chambers to determine whether the magistrate judge is available to

  hear argument and rule on the objection on the record of the deposition.

  Although S.D. Ind. 37-1 provides that pro se parties are not generally subject to the

  requirements of the rule, Magistrate Judge Pryor encourages the parties to follow this

  procedure for deposition objections involving pro se litigants or deponents if the

  objection threatens to prevent the completion of the deposition.

              So ORDERED.


                Date: 9/27/2019




Distribution:

All ECF-registered counsel of record via email
